DETAILED ACTION
Request for reconsideration of the application filed on 06/17/2022, is acknowledged.  No amendment was made to the claims.  Claims 1, 5, 7, 9, 12, 15, 17-18, 22, 25, 27, 30-31, 33-37, 40-41, 48-49, 57-58, 60-62, 67 and 69-70 are pending in the application. Claims 7, 34-36, 48-49, 57-58, 60-62, 67 and 69-70 have been withdrawn from consideration. Claims 1, 5, 9, 12, 15, 17-18, 22, 25, 27, 30-31, 33, 37 and 40-41 are considered on merits.
In response to reconsideration, the examiner maintains rejections over prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2018/0171782) (Cox).
Regarding claim 1, Cox teaches a method, comprising:
obtaining a groundwater sample comprising multiple organic tracer species from a petroleum containing reservoir (par [0004]);
isolating (separation) an aqueous fraction of the groundwater sample (par [0063]);
separating the aqueous fraction into a plurality of components (purification), wherein each component corresponds to a different one of the organic tracer species (par [0063]);
combining each of the separated components with at least one lanthanide element to form a plurality of component solutions (par [0066]); and
analyzing each component solution to determine a relative amount of each organic tracer species in the groundwater sample (par [0066]).
Cox does not specifically teach that wherein a ratio of the at least one lanthanide element to the separated component in each component solution is 10:1 or greater. However, since the fluorescence intensity depends on the number of tagged tracers, it would have been obvious to one of ordinary skill in the art to optimize the ratio of one lanthanide element to the separated component by routine experimentation, to ensure that each component is tagged with enough lanthanide tracers.
Cox teaches that “As illustrated, the crude oil fluorescence dominates the visible portion of the spectrum (350-600 nanometers), which may impact the detection of tracers mixed with the crude oil. To mitigate this issue, complex separations and purifications may be performed to remove the background signal before the detection process of the tracers” (par [0063]). Here, Cox teaches that in order to mitigate the issue of the crude oil fluorescence dominates the visible portion of the spectrum (350-600 nanometers), which may impact the detection of tracers mixed with the crude oil, complex separations and purifications may be performed. A person skilled in the art would have appreciated that complex separations and purifications for detecting tracer species means separate the aqueous fraction into a plurality of components, wherein each component corresponds to a different one of the organic tracer species. Thus, Cox fairly suggests to one of ordinary skill in the art to isolate an aqueous fraction of the groundwater sample [and] separate the aqueous fraction into a plurality of components, wherein each component corresponds to a different one of the organic tracer species, in order to mitigate the issue of the crude oil fluorescence dominates the visible portion of the spectrum (350-600 nanometers), which may impact the detection of tracers mixed with the crude oil.
Cox teaches that “In time-gated fluorescence spectroscopy, materials capable of emitting photons, on a time-scale longer than that of crude oil, can be used. The majority of chromophores in crude oil emit photons on a time scale of nanoseconds after excitation. Materials including sheathed lanthanide emitters and persistent phosphors can emit on a timescale of microseconds to hours, allowing for sample excitation with a pulsed flash lamp. This approach, followed by gating of the detection window, enables singular and unconvoluted sample observation after the crude oil has stopped emitting. This technique can achieve low detection limits in otherwise confounding media.” (par [0066]). Here, Cox teaches that by gating of the detection window, one can detect the relative amount of fluorescent intensity of each sheathed lanthanide emitters. The sheathed lanthanide emitter is organic tracer species. And the relative amount of each organic tracer species can be determined based on the relative amount of intensity of the fluorescence emitted by the tracer species. Therefore, Cox teaches analyzing each component solution to determine a relative amount of each organic tracer species in the groundwater sample. Relative amount is different from accurate amount.

Regarding claim 40, Cox teaches that wherein analyzing each component solution comprises measuring a quantity of fluorescence emission from a complex of the organic tracer species of the component solution and one of the at least one lanthanide elements (par [0069]), and
determining an estimate of an amount of the organic tracer species in the groundwater sample based on the quantity of fluorescence emission (par [0069]).
Regarding claim 41, Cox teaches that wherein measuring the quantity of fluorescence emission comprises:
exposing the component solution to illumination radiation, and terminating the exposure at an initial time t0; and
at a time tm > t0, detecting the fluorescence emission from the component solution, wherein (tm-t0) is 2 microseconds or more (after the crude oil has stopped emitting)(par [0066]).
Claim 5, 27, 30-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2018/0171782) (Cox) in view of Lomstein et al. (Limnology and Oceannography: Methods, 2012, IDS) (Lomstein).
Regarding claim 5, While Cox teaches that the multiple organic tracer species bind to lanthanide to form complexes that have enhanced fluorescence (par [0066]), Cox does not specifically teach that wherein the multiple organic tracer species comprise at least one of 2,6-pyridine dicarboxylic acid or a derivative of 2,6-pyridine dicarboxylic acid. However, Lomstein teaches that 2,6-pyridine dicarboxylic acid binds to lanthanide to form a complex that has enhanced fluorescence (abstract). it would have been obvious to one of ordinary skill in the art to select 2,6-pyridine dicarboxylic acid as the organic tracer species bind lanthanide to form a complex that has enhanced fluorescence, because the selection is based on its suitability for the intended use.
Regarding claim 27, Lomstein teaches that wherein the at least one lanthanide element comprises terbium, and wherein at least one of the component solutions comprises a complex formed of terbium and 2,6-pyridine dicarboxylic acid or a derivative thereof (abstract).
Regarding claim 30, Lomstein teaches that wherein the at least one of the component solutions comprising the complex formed of terbium and 2,6-pyridine dicarboxylic acid or a derivative thereof further comprises a sodium acetate buffer (page 228, par 3). Both sodium acetate and ammonium acetate are commonly used buffers.
Regarding claim 31, Lomstein teaches that wherein there is excess amount of terbium to 2,6-pyridine dicarboxylic acid in the component solution (page 228, par 7), and the free terbium is removed by reverse phase chromatography (abstract). Thus, it would have been obvious to one of ordinary skill in the art to try the ratio of terbium to 2,6-pyridine dicarboxylic acid or a derivative thereof in the at least one of the component solutions being 10: 1 or greater so that all 2,6-pyridine dicarboxylic acid form complex with terbium and the free terbium is removed by reverse phase chromatography. 
Regarding claim 33, it is conventional to use the derivative of the organic tracer species to increase the unique number of tracers.
Claim 9, 12, 15, 17 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2018/0171782) (Cox) in view of Muller et al. (Journal of Chromatography A, 2012, IDS) (Muller).
Regarding claim 9, while Cox teaches isolating an aqueous fraction of the groundwater sample (par [0063]), Cox does not specifically teach that wherein isolating the aqueous fraction of the groundwater sample comprises extracting solid material from the groundwater sample. Muller teaches isolating the aqueous fraction of the groundwater sample comprises extracting solid material from the groundwater sample (page 10, par 4). Muller teaches that “For separating analytes from interfering sample matrices and for simultaneous preconcentrating, solid-phase extraction is a well suited technique, especially when the analytes are contained in complex environments” (page 11, par 3). At time before the filing it would have been obvious to one of ordinary skill in the art to extract solid material from the groundwater sample, in order to separate tracer species from interfering sample matrices and to simultaneous preconcentrate the tracer species.
Regarding claim 12, Muller teaches wherein isolating the aqueous fraction of the solid material comprises removing one or more ionic species (high salinity) from the aqueous fraction (high salinity, e.g. metal cations) (page 9, par 1), wherein the one or more ionic species comprise ions that are complexed by one or more of the multiple organic tracers species (inherently, because the tracers are negatively charged) (Table 1).
Regarding claim 15, Muller teaches that wherein isolating the aqueous fraction comprises increasing a concentration of at least one of the multiple organic tracer species in the aqueous fraction, relative to a concentration of the at least one species in the groundwater sample (page 11, par 3).
Regarding claim 17, Muller teaches measuring retention times of the multiple organic tracers species on a chromatography column, and identifying at least one of the multiple organic tracer species based on its corresponding retention time (Table 1).
Regarding claim 37, Cox-Muller fairly suggests prior to analyzing each component solution, purifying each component solution to remove an excess quantity of the at least one lanthanide element from each component solution (inherently), 
wherein the purifying comprises, for each component solution,  chromatographically separating the excess quantity of the at least one lanthanide element from the organic tracer species of the component solution (inherently); and
wherein the method further comprises identifying the organic tracer species of each component solution based on a retention time of each component solution on a chromatography column used to perform the chromatographic separation (Muller, Table 1).
Claim 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2018/0171782) (Cox) in view of Cai et al. (Journal of Chromatography AS, 2012)(Cai).
Regarding claim 18, Cox does not teach 
performing a first chromatographic separation to separate the aqueous fraction into a first plurality of chromatographic fractions; and
performing a second chromatographic separation of at least some members of the first plurality of chromatographic fractions to obtain the plurality of components.
However, Cai teaches performing a first chromatographic separation (reverse-phase) to separate the aqueous fraction into a first plurality of chromatographic fractions (abstract); and
performing a second chromatographic separation (weak cation-exchange) of at least some members of the first plurality of chromatographic fractions to obtain the plurality of components (abstract).
Cai teaches that “An ideal 2D-LC system is always highly orthogonal and combined by two LC modes with high separation performance and very different separation selectivities” (page 245, par 6). It would have been obvious to one of ordinary skill in the art to use the two dimensional chromatography separation to separate the tracer-lanthanide complexes, to provide better separation.
Regarding claim 22, Cai teaches that wherein the first chromatographic separation is performed on a first chromatography column (reverse phase) and the second chromatographic separation is performed on a second chromatography column (ion exchange) having a chemical selectivity that differs from a chemical selectivity of the first chromatography column (abstract).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2018/0171782) (Cox) in view of Jenkins et al. (Anal. Chem. 1996, IDS) (Jenkins).
Regarding claim 25, Cox teaches lanthanide element bind to tracer species to form luminescence enhanced complex (par [0066]). It is well-known that lanthanide comprises two or more elements.  Jenkins teaches that two or more lanthanide elements can bind to organic tracer and form luminescence enhanced complexes with different colors (Fig. 1, abstract). It would have been obvious to one of ordinary skill in the art to use two or more lanthanide elements for combining with the tracer species, in order to obtain different enhanced colors.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Thus, paragraph [0063] of Cox does not explicitly disclose “isolating an aqueous fraction of the groundwater sample [and] separating the aqueous fraction into a plurality of components, wherein each component corresponds to a different one of the organic tracer species,” as covered by independent claim 1. Further, the Examiner did not satisfy the burden of demonstrating that paragraph [0063] of Cox inherently discloses such subject matter.” (remark, page 10).
This argument is not persuasive. Cox teaches that “As illustrated, the crude oil fluorescence dominates the visible portion of the spectrum (350-600 nanometers), which may impact the detection of tracers mixed with the crude oil. To mitigate this issue, complex separations and purifications may be performed to remove the background signal before the detection process of the tracers” (par [0063]). Here, Cox teaches that in order to mitigate the issue of the crude oil fluorescence dominates the visible portion of the spectrum (350-600 nanometers), which may impact the detection of tracers mixed with the crude oil, complex separations and purifications may be performed. A person skilled in the art would have appreciated that complex separations and purifications for detecting tracer species means separate the aqueous fraction into a plurality of components, wherein each component corresponds to a different one of the organic tracer species. Thus, Cox fairly suggests to one of ordinary skill in the art to isolate an aqueous fraction of the groundwater sample [and] separate the aqueous fraction into a plurality of components, wherein each component corresponds to a different one of the organic tracer species, in order to mitigate the issue of the crude oil fluorescence dominates the visible portion of the spectrum (350-600 nanometers), which may impact the detection of tracers mixed with the crude oil.
Applicant argues that “As another example, independent claim 1 recites “analyzing each component solution to determine a relative amount of each organic tracer species in the groundwater sample”. The Examiner alleged that paragraph [0066] of Cox discloses this feature. See Office Action, page 3. However, this paragraph of Cox discloses: … Hence, this paragraph of Cox does not disclose, either explicitly or inherently, “analyzing each component solution to determine a relative amount of each organic tracer species in the groundwater sample,” as covered by independent claim 1.” (remark, page 11).
This argument is not persuasive. Cox teaches that “In time-gated fluorescence spectroscopy, materials capable of emitting photons, on a time-scale longer than that of crude oil, can be used. The majority of chromophores in crude oil emit photons on a time scale of nanoseconds after excitation. Materials including sheathed lanthanide emitters and persistent phosphors can emit on a timescale of microseconds to hours, allowing for sample excitation with a pulsed flash lamp. This approach, followed by gating of the detection window, enables singular and unconvoluted sample observation after the crude oil has stopped emitting. This technique can achieve low detection limits in otherwise confounding media.” (par [0066]). Here, Cox teaches that by gating of the detection window, one can detect the relative amount of fluorescent intensity of each sheathed lanthanide emitters. The sheathed lanthanide emitter is organic tracer species. And the relative amount of each organic tracer species can be determined based on the relative amount of intensity of the fluorescence emitted by the tracer species. Therefore, Cox teaches analyzing each component solution to determine a relative amount of each organic tracer species in the groundwater sample. Relative amount is different from accurate amount.
Applicant argues that “As a further example, independent claim 1 recites “a ratio of the at least one lanthanide element to the separated component in each component solution is 10:1 or greater.” The Examiner admitted that Cox does not disclose this subject matter, but the alleged that “it would have been obvious to one of ordinary skill in the art to optimize the ratio of one lanthanide element to the separated component by routine experimentation, to ensure that all tracer species are combined with lanthanide element.” See Office action, page 3. However, in Cox the lanthanide is already chelated in the tracer and is chelated by multiple ligands. See, e.g., Cox, Figure 8 and related text. Further, in Cox each tracer may contain more than one lanthanide rather than desiring a 1:1 complex of lanthanide and tracer. See, e.g., id. As a result, Cox would not have motivated a person of ordinary skill in the art to modify Cox to provide “a ratio of the at least one lanthanide element to the separated component in each component solution is 10:1 or greater,” as covered by independent claim 1.” 
This argument tis not persuasive. As shown in Fig. 8 of Cox, Sheathed lanthanide tracer is a organic racer that contains a lanthanide. The claim limitation is “a ratio of the at least one lanthanide element to the separated component in each component solution is 10:1 or greater. This translate to a ratio of the at least one sheathed lanthanide tracer to the separated component in each component solution is 10:1 or greater. Since the fluorescence intensity depends on the number of tagged tracers, it would have been obvious to one of ordinary skill in the art to optimize the ratio of one lanthanide element to the separated component by routine experimentation, to ensure that each component is tagged with enough lanthanide tracers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797